Citation Nr: 1447137	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  07-30 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran's surviving spouse may be recognized as his dependent for VA purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972.  He passed away in February 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which found that, as there was no clear evidence of record showing both the Veteran's prior marriages ended in legal divorces, the Veteran's current purported spouse could not be recognized as his dependent.

This case has a lengthy procedural history.  Following a July 2003 rating decision assigning him a 100% disability rating for residuals, prostate cancer, status post radical prostatectomy, with impotence, the Veteran filed VA Form 21-686c in December 2003, which declared the appellant as his wife.  This assertion was denied in an October 2005 administrative decision, and was appealed to the Board in a September 2007 VA Form 9.  

The Veteran passed away on February [redacted], 2009.  Unaware of this, the Board issued a decision in March 2009 finding that the appellant should be recognized as the Veteran's dependent for VA purposes.  

VA was later notified of the Veteran's death, and the Board then issued a June 11, 2009, decision vacating its earlier decision and dismissing the appeal, inasmuch as a veteran's appeal becomes moot by the virtue of his or her death, leaving the Board without jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).  

The appellant filed a claim for Dependency and Indemnity Compensation, death pension, and accrued benefits that was received on April 8, 2009.  A second claim for accrued benefits was received on June 24, 2009.  The appellant's claim for accrued benefits was denied in a September 2009 administrative decision, which cited the Board's June 2009 vacatur and dismissal as its rationale.  A notice of disagreement was not filed.  

On November 6, 2009, the appellant filed a request that she be substituted for the Veteran, under the provisions of the Veteran's Benefits Improvement Act of 2008, PL 110-389.  No action appears to have been taken by the RO.  In June 2012 or 2013, the appellant and her representative apparently filed a statement, inquiry, or claim related to the instant case.  However, it was not associated with the Veteran's paper or electronic claims file, and is not available for review.  

In December 2013, the Pension Management Center (PMC) denied the appellant's claim for death benefits, stating that its filing in June 2012 or 2013 was more than one year after the death of the Veteran.  The appellant then filed a notice of disagreement in January 2014.  In June 2014, the PMC sent the appellant a letter stating that its December 2013 denial was made in error, in that her claims for accrued benefits and/or substitution were timely made and that VA may consider the appellant as a valid substitute for the Veteran.  The Veteran's claim has been returned to the Board, with the appellant substituted in the Veteran's place.


FINDING OF FACT

The Veteran had been married to the appellant for over 20 years; the preponderance of the evidence of record shows that the Veteran received a legal divorce from his prior two marriages, and was legally married to the appellant.



CONCLUSION OF LAW

The appellant should be recognized as the Veteran's dependent for VA purposes.  38 U.S.C.A. § 5124(c); 38 C.F.R. §§ 3.204(a)(2), 3.205, 3.206. (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue in this case is whether the appellant may be considered the Veteran's dependent for VA purposes, including for educational benefits.  The RO had previously denied the appellant recognition as his dependent, because, in the past, the Veteran has providing conflicting dates as to his two prior divorces.  For instance, on a December 2002 income and net worth statement, he indicated that his marriage to "GL" was terminated in May 1971, and his marriage to "DG" was terminated in September 1978.  On an October 2003 Declaration of Status of Dependents report, the Veteran indicated that his marriage to "GL" was terminated in December 1974, and his marriage to "DG" was terminated in September 1978.  In a statement received in May 2005, the Veteran indicates that his marriage to "GL" was terminated in June 1972, and his marriage to "DG" was terminated September 1983.  As the Veteran provided conflicting information as to the dates of his prior divorces, the RO requested he provide more evidence as to the date these two prior divorces were final.  The RO felt that the Veteran had not submitted sufficient corroborating evidence to support the finality of his two prior divorces, and therefore refused to recognize the appellant as his current legal spouse for dependency purposes.

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; and the full name and relationship of the other person to the claimant.  See 38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).  VA shall require corroborating evidence to verify a marriage where: the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  See 38 U.S.C.A. § 5124(c); 38 C.F.R. § 3.204(a)(2).  Failure to furnish the higher class of evidence, however, does not preclude the acceptance of a lower class if the evidence furnished is sufficient to prove the point involved.  See 38 C.F.R. § 3.204(b).

Marriage is established by one of the following types of evidence (in the order of preference):

1) Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record; 2) Official report from service department as to marriage which occurred while the Veteran was in service; 3) The affidavit of the clergyman or magistrate who officiated; 4) The original certificate of marriage, if the VA is satisfied that it is genuine and free from alteration; 5) The affidavits or certified statements of two or more eyewitnesses to the ceremony; 6) In jurisdictions where marriages other than by ceremony are recognized, the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived; or, 7) Any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  See 38 C.F.R. § 3.205(a).

The validity of a divorce decree regular on its face will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  In cases where recognition of the decree is thus brought into question, where the issue is the validity of marriage to a Veteran following a divorce, the matter of recognition of the divorce by VA (including any question of bona fide domicile) will be determined according to the laws of the jurisdictions specified in § 3.1(j).  See 38 C.F.R. § 3.206(b).

Taking into account all relevant evidence, the Board finds that the appellant should be recognized as the Veteran's legitimate spouse for VA dependency purposes.  In this regard, the Board finds that the preponderance of the evidence of record shows that the Veteran was properly divorced from his two prior wives, and was legitimately married to the appellant.

The Board agrees with the RO, that the Veteran had submitted somewhat conflicting information as to the precise dates of his prior divorces.  However, the Board finds that the preponderance of the evidence of record shows that the Veteran did divorce his two prior wives.

As to the Veteran's first marriage, to "GL", sometime in the early 1970s, the Veteran had not been able to produce a divorce decree.  The Veteran had attempted to obtain records of this divorce, but the deputy clerk of court indicated that a divorce degree between the Veteran and "GL", for this period, could not be found.  However, the Veteran had indicated that records from this period have not been electronically recorded, and must be searched manually.  The Board does not find it unreasonable that divorce records from over 35 years ago may be missing or incorrectly filed, and thus be unable to be found.  The Veteran had also indicated that he had no way of contacting "GL", and does not know her whereabouts, and the Board also finds this statement of the Veteran's to be credible.  Secondly, the Board also finds probative the fact that records from the Veteran's second marriage, in the same jurisdiction in which the Veteran indicated that his first divorce occurred, are of record, and finds that, had the Veteran's first marriage not resulted in a divorce, this fact would have been uncovered in the divorce proceedings for his second divorce, which are discussed below.  Finally, while the Board agrees that the Veteran had been somewhat inconsistent in reporting the dates of his first divorce, considering the length of time that has passed, and the intervening marriages, the Board does not find the Veteran's slight discrepancies in date reporting to be unreasonable.  The Board also finds the Veteran's testimony that he obtained a divorce from his first wife to be particularly credible, since he was honest enough to report the existence of that marriage in the first place.  Considering all evidence of record therefore, the Board finds that evidence shows that the Veteran was properly divorced from his first wife.

As to the Veteran's second marriage and divorce, of record is a September 1982 copy of an original court document, which has been verified with a stamp and seal of the clerk of the court.  It clearly indicates that the marriage between "DG" and the Veteran was dissolved as of that date, and was signed by a Judge.  While this document may not look like a "typical" divorce decree, the Board finds it sufficient, having been certified by the clerk of court, to find that the Veteran was in fact properly divorced from "DG" in September 1982.  Thus, the Board also finds that the Veteran was properly divorced from his second wife.

Finally, the Board also finds that the Veteran was properly married to the appellant.  A marriage license dated February 1984 is of record which clearly indicates that the Veteran and the appellant were married in February 1984, and the Board has no reason to doubt the validity of that document.

The Board recognizes the report of an October 2008 court document which appears to indicate that the Veteran recently filed for divorce from "GL", and a November 2008 report of contact regarding that Court document, which indicates that this is a preliminary document regarding divorce proceedings, and does not mean that the Veteran's divorce from "GL" is final, nor had there been a divorce decree between the Veteran and "GL" at this point.  However, the Board points out that it appears from the record that this was a further attempt by the Veteran to ensure that he is properly divorced from "GL", and that there is a public record of that divorce; however, as the Board has found, as noted above, that the Veteran is properly divorced from "GL", the Board does not find any reason to delay adjudication of the Veteran's claim until such time as this second divorce proceeding is also final.  The Board finds the evidence of record is already sufficient to show that the Veteran was properly divorced from "GL", and any further divorce proceedings are superfluous.

Thus, the Board finds that the Veteran was properly divorced from his first two wives, and was legally married to the appellant.  As such, the Board finds that the appellant should be recognized as the Veteran's dependent for VA purposes.


ORDER

The Veteran's surviving spouse should be recognized as his dependent for VA purposes.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


